


EXHIBIT 10.06


AMENDMENT NUMBER 16
TO THE ARIZONA NUCLEAR POWER PROJECT PARTICIPATION AGREEMENT


1.    PARTIES:


The Parties to this Amendment Number 16 to the Arizona Nuclear Power Project
Participation Agreement, hereinafter referred to as "Amendment Number 16," are:
ARIZONA PUBLIC SERVICE COMPANY, a corporation organized and existing under and
by virtue of the laws of the State of Arizona, hereinafter referred to as
"Arizona"; SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an
agricultural improvement district organized and existing under and by virtue of
the laws of the State of Arizona, hereinafter referred to as "Salt River
Project"; SOUTHERN CALIFORNIA EDISON COMPANY, a corporation organized and
existing under and by virtue of the laws of the State of California, hereinafter
referred to as "Edison"; PUBLIC SERVICE COMPANY OF NEW MEXICO, a corporation
organized and existing under and by virtue of the laws of the State of New
Mexico, hereinafter referred to as "PNM"; EL PASO ELECTRIC COMPANY, a
corporation organized and existing under and by virtue of the laws of the State
of Texas, hereinafter referred to as "El Paso"; SOUTHERN CALIFORNIA PUBLIC POWER
AUTHORITY, a joint powers agency organized and existing under and by virtue of
the laws of the State of California, doing business in the State of Arizona as
SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION, hereinafter referred to
as "SCPPA"; and DEPARTMENT OF WATER AND POWER OF THE CITY OF LOS ANGELES, a
municipal corporation organized and existing under and by virtue of the laws of
the State of California, hereinafter referred to as "LADWP"; all hereinafter
individually referred to as "Party" and collectively as "Parties."


2.
RECITALS:



2.1
Arizona, Salt River Project, Edison, PNM, El Paso, SCPPA and LADWP are parties
to a certain agreement entitled Arizona Nuclear Power Project Participation
Agreement, dated as of August 23, 1973, as amended by: Amendment Number 1, dated
as of January 1, 1974; Amendment Number 2, dated as of August 28, 1975;
Amendment Number 3, dated as of July 22, 1976; Amendment Number 4, dated as of
December 15, 1977; Amendment Number 5, dated as of December 5, 1979; Amendment
Number 6, effective as of October 16, 1981; Amendment Number 7, effective as of
April 1, 1982; Amendment Number 8, executed as of September 12, 1983; Amendment
Number 9, executed as of June 12, 1984 Amendment Number 10, executed as of
November 21, 1985; Amendment Number 11, effective January 10, 1987; Amendment
Number 12, effective August 5, 1988; Amendment Number 13, effective June 15,
1991; Amendment Number 14, effective June 20, 2000, retroactive to January 1,
1993; and Amendment Number 15, effective January 13, 2011, hereinafter, as so
amended, collectively referred to as the "Participation Agreement."



2.2
On April 21, 2011, the NRC, by letter to Arizona, confirmed the issuance of
Renewed Facility Operating License Nos. NPF-41 (Unit 1), NPF-51 (Unit 2), and
NPF -74 (Unit 3) for Palo Verde Station (collectively, the "License
Extensions").



2.3
Pursuant to the License Extensions, (i) Renewed Facility Operating License No.
NPF-41 (Unit 1) expires at midnight on June 1, 2045; (ii) Renewed Facility
Operating License No. NPF-51 (Unit 2) expires at midnight on April 24, 2046; and
(iii) Renewed Facility Operating License No. NPF-74 (Unit 3) expires at midnight
on November 25, 2047






--------------------------------------------------------------------------------




(collectively, the "Extended License"). The latest expiration date of the
original licenses previously had been November 25, 2027.


2.4
Pursuant to Section 35.7 of the Participation Agreement, the latest termination
date of the Participation Agreement currently is December 31, 2027, which does
not include the License Extensions.



2.5
Section 8A.4.4 of the Participation Agreement currently requires each
Participant to accumulate Termination Funds over "the remaining license term (as
specified in the original license issued for each Generating Unit . . . ."
(emphasis added)



2.6.
Arizona, PNM and El Paso (in Texas, not New Mexico) have already included in
their cost of service the amounts for contributions to their decommissioning
trust that reflect the Extended License ("60 Year Termination Funding Curves"),
rather than the Original License ("40 Year Termination Funding Curves"), and
collect from their respective ratepayers on that basis.



2.7
The Termination Funding Committee currently uses the 40 Year Termination Funding
Curves to measure compliance of the Participants with the termination funding
requirements set forth in the Participation Agreement and the Termination
Funding Committee Manual. Therefore, the ability of Arizona, PNM and El Paso to
meet their termination funding obligations is adversely impacted by the reduced
recovery from their ratepayers under the 60 Year Termination Funding Curves, and
their continuing obligation to maintain their Termination Funds at the higher
levels required by the 40 Year Termination Funding Curves.



2.8
On June 18, 2012, the Termination Funding Committee held its annual meeting to
submit its Annual Funding Status Reports and to resolve the foregoing
termination funding curve issues. At the meeting, the Termination Funding
Committee resolved, upon proper motion, that the 60 Year Termination Funding
Curves were technically correct, and conditionally adopted the 60 Year
Termination Funding Curves subject to the Administrative Committee's extension
of the Participation Agreement term.



2.9
On October 19, 2012, the Administrative Committee unanimously voted to adopt the
form of this Amendment Number 16.



3.    AGREEMENT:


For and in consideration of the premises and the mutual obligations of and
undertakings by the Parties as hereinafter provided in this Amendment Number 16
to the Participation Agreement, the Parties agree as set forth below.


4.    EFFECTIVE DATE:


This Amendment Number 16 shall become effective on the date that the Party which
last in time executes this Amendment Number 16. The amended termination funding
curves that are associated with this Amendment Number 16 shall be applied
retroactively to January 1, 2012.

2

--------------------------------------------------------------------------------






5.    DEFINED TERMS:


5.1
The Capitalized and italicized words and phrases used in this Amendment Number
16 shall have the meanings ascribed to them in the Participation Agreement as
amended by this Amendment Number 16.



5.2
All references to a "Section" or "Sections" in this Amendment Number 16 shall
mean a Section or Sections of the Participation Agreement unless the text
expressly states otherwise.



6.
AMENDMENTS TO THE ARIZONA NUCLEAR POWER PROJECT MADE BY THIS AMENDMENT NUMBER
16:



6.1
Amend Section 8A.4.4, by deleting the strikethrough text and substituting
therefor the underlined text:



"Within six months after the date on which Amendment No. 13 shall become
effective or such other date established by the Administrative Committee, the
Termination Funding Committee shall establish criteria and standards, consistent
with applicable law, including the rules and regulations of the NRC [including
without limitation such discount factors, allowances for inflation, bases for
estimating future net earnings on accumulations in the Termination Fund(s) of
the Participants and other elements as may be appropriate to provide reasonable
assurance that each Participant will accumulate in its Termination Fund(s) over
the then-applicable remaining license term for each Generating Unit (as
specified in the original license issued for each Generating Unit authorizing
fuel load and low power operation of such unit) (sufficient funds to pay such
Participant's share of the most current estimate of the Termination Costs of
such unit)] that will be used by the committee to determine whether or not the
periodic deposits made by each Participant in its Termination Fund(s) have been
adequate and the accumulations in its Termination Funds will be adequate to meet
the requirements of Section 8A.7.2.3 hereof and to comply with applicable laws.
At least once every three years the Termination Funding Committee shall review
such criteria and standards and make such adjustments thereto as are warranted
by the circumstances then existing or as may be required by applicable law.
Additionally, the Termination Funding Committee shall establish the format,
content and time for submission of the funding status reports and certificates
that Participants are required to submit pursuant to Section 8A.7.2.4 hereof."




6.2
Amend Section 35.7, by deleting the strikethrough text and substituting therefor
the underlined text:



"This Participation Agreement shall terminate on the earlier of: (i) the
expiration date of the longest operating license period authorized by the NRC
(or any governmental agency that is a successor to the NRC) for Palo Verde
Station December 31, 2027, or (ii) the date on which all Generating Units shall
have been permanently removed from service and all Termination Work in respect
of all Generating/Terminated Units has been completed; provided, however, that .
. ."




6.3
Except as amended by this Amendment Number 16, the remaining terms of the
Participation Agreement shall remain in full force and effect.



7.    EXECUTION BY COUNTERPARTS:
This Amendment Number 16 may be executed in any number of counterparts, whether
by facsimile, electronic signature or otherwise, and upon execution by all
Participants, each executed counterpart

3

--------------------------------------------------------------------------------






shall have the same force and effect as an original instrument and as if all
Participants had signed the same instrument. Any signature page of this
Amendment Number 16 may be detached from any counterpart of the Amendment Number
16 without impairing the legal effect of any signature thereon, and may be
attached to another counterpart of this Amendment Number 16 identical in form
hereto but having attached to it one or more signature pages.


8.    SIGNATURE CLAUSE:


Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.




ARIZONA PUBLIC SERVICE COMPANY


By: /s/ Randall K. Edington
Its: Ex VP/CNO
Date: 4/28/14








STATE OF ARIZONA )
) SS.
County of Maricopa )


On this 28th day of April, 2014 before me, the undersigned Notary Public,
personally appeared Randall K. Edington    who acknowledged him/herself to be
the    Ex VP/CNO
of ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation, and that he/she as
such officer,
being authorized to do, executed the foregoing instrument for the purposes
therein contained by signing
the name of the company by him/herself as such Executive Vice President/Chief
Nuclear Officer.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.


        


/s/ Jennifer R. Stokic
Notary Public




[a033114imageamendmentno16not.jpg]


My Commission Expires:


1-17-2015



4

--------------------------------------------------------------------------------






[srppaamend16aprvlsig5.jpg]







--------------------------------------------------------------------------------






[scepaamendment16aprvlsig6.jpg]







--------------------------------------------------------------------------------






[pnmpaamendment16aprvlsig7.jpg]



--------------------------------------------------------------------------------




[epepaamendment16aprvlsig1.jpg]



--------------------------------------------------------------------------------










[scppapaamend16aprvlsigpa.jpg]



--------------------------------------------------------------------------------










[scppapaamend16aprvlsigpaa01.jpg]



--------------------------------------------------------------------------------










[ladwpamendment16aprvlsiga01.jpg]

